Title: John Adams to Mercy Otis Warren, 13 December 1784
From: Adams, John
To: Warren, Mercy Otis


        
          Madam
          Auteuil Decr. 13. 1784
        
        Your Favour of the 1st. of June, has not, I fear been answered. I have indeed been very happy ever Since I received it. I live here, on a kind of Pens Hill. It is a Village, remarkable for the Residence of Dauguesseau, Boileau, Molliere and Helvetius, and for nothing else. I choose it merely for my Health, as my Constitution is not able to Sustain, the nauseous Air of a great City. Amsterdam and Paris have cost me, each of them a nervous putrid Fever. two Such broad Hints, I think Should be Sufficient Warning to me, to live in a purer Air, and in a Place where I can have more Exercise. but I want my rural occupations like Mr Friend on Neponsit Hill. It is Said of a Court Life, that altho it does not render a Man happy, yet it hinders him, from being ever afterwards hapy any where else. The Same observation is made of a Paris Life. indeed I can easily conceive that the Delights of a Court, and of Paris, becoming habitual in early Life, Should be hardly dispensed with, in future.— But these delights have taken no hold on me.— and I feel myself much more disposed, to whine like Cicero or Bolinbroke over my Exile, than to regret the Loss of the Pleasures of Courts or Cities. inshort I take as little of Either as possible.
        It is ten Years and more Since I devoted myself wholly to the Publick. how I Should feel in private Life, I know not. but I believe that the Habits of public Life, have made no deeper Impression. litterary Pursuits were the Object of my youthfull Desires, but the Turn in public affairs dissappointed me, and I am now too old, and too

blind, ever to resume them with much Ardour, or any Prospect of Success.— My little Farm is now my only Resource. and Books for Amusement, without much Improvement or a Possibility of benefiting the World by my Studies.
        You have Seen Mrs Maccaulay.— I Should certainly have made a Visit to that Lady if she had been in London when I was there. Her litterary Character, and the Honour she has done to those Political Principles We profess Should Secure her a respectfull Reception in Boston which I hope she has found.— In England I think She has not been indulged with so much Candor as she ought.— If her Marriage was not discreet this is not much to the World, who pardon infinitely greater Indiscretions, in infinitely less meritorious Characters.— But whoever, in Europe is known to have adopted Republican Principles must expect to have all the Engines of every Court and Courtier in the World, displayed against him. I wish it may be long otherwise in America.
        With the Utmost Esteem, Madam, your / Friend and humble servant
        
          John Adams
        
      